AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                          v.                                          Case Number: 6:18PO00448-001
                   ANSELMO CORRAL                                     Defendant's Attorney: Clay Bedford, Assistant Federal Defender

THE DEFENDANT:
     pleaded guilty to citation 6811852 .
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
See next page.

       The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Count(s)      dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                      12/4/2018
                                                                      Date of Imposition of Judgment
                                                                      /s/ Jeremy D. Peterson
                                                                      Signature of Judicial Officer
                                                                      Jeremy D. Peterson, United States Magistrate Judge
                                                                      Name & Title of Judicial Officer
                                                                      12/7/2018
                                                                      Date
AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case
DEFENDANT: ANSELMO CORRAL                                                                      Page 2 of 3
CASE NUMBER: 6:18PO00448-001

                                                                                            Count
Title & Section                       Nature of Offense                     Offense Ended
                                                                                            Number
36 CFR § 4.2
                                      Driving behind suspension from DUI.   5/5/2018        6811852
CVC 14001.1
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: ANSELMO CORRAL                                                                                                        Page 3 of 3
CASE NUMBER: 6:18PO00448-001

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of: 12 months unsupervised probation to be completed 12/4/2019 .

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The defendant's probation shall be unsupervised by the probation office.
2.    The defendant is ordered to obey all federal, state, and local laws.
3.    The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
      represented, the defendant shall provide such notice through counsel.
4.    The defendant is committed to the custody of the United States Bureau of Prisons to be imprisoned for a total of 20 days
      beginning on 2/4/2019. Additionally, the defendant shall present himself at the U.S. Marshals Office in Fresno by 1/28/2019 for
      in-processing.
5.    The defendant shall personally appear for a probation review hearing on November 5, 2019, at 10:00 a.m., before U.S.
      Magistrate Judge Peterson. Shortly before this hearing, if the defendant has successfully complied with the terms of probation,
      he may request that the probation review hearing be vacated and that his term of probation be immediately terminated. If
      represented, the defendant shall make any such request through counsel.
6.    The defendant shall provide proof of having a valid driver's license at the probation review hearing.
